                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    GRACE ALBANESE,                                        Case No. 2:17-CV-1782 JCM (VCF)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Albanese v. Las Vegas Metropolitan Police
               14
                      Department, case no. 2:17-cv-01782-JCM-VCF.
               15
                             On July 7, 2017, Magistrate Judge Ferenbach denied without prejudice plaintiff Grace
               16
                      Albanese’s (“plaintiff”) application to proceed in forma pauperis on the grounds that United States
               17
                      District Judge Jennifer A. Dorsey was currently considering whether to deem plaintiff a vexatious
               18
                      litigant in a different action. (ECF No. 3 at 2). See Grace Albanese v. Federal Bureau of
               19
                      Investigations, case no. 2:17-cv-01599-JAD-VCF, ECF No. 5 (June 29, 2017).
               20
                             Magistrate Judge Ferenbach noted that, if plaintiff were deemed a vexatious litigant, she
               21
                      would be required to seek leave of the chief judge of this court prior to filing any papers with the
               22
                      court. (ECF No. 3 at 2). Thereafter, on July 27, 2017, Judge Dorsey entered an order deeming
               23
                      plaintiff a vexatious litigant. Grace Albanese v. Federal Bureau of Investigations, case no. 2:17-
               24
                      cv-01599-JAD-VCF, ECF No. 7 (July 27, 2017).
               25
                             Since that time, plaintiff has not sought leave of the chief judge of this court to proceed
               26
                      with the instant action. Accordingly, because plaintiff has not obtained permission to file papers
               27
               28

James C. Mahan
U.S. District Judge
                1     or pleadings in this action for nearly two years, the court hereby dismisses this action, without
                2     prejudice.
                3            Accordingly,
                4            IT IS ORDERED THAT the instant action, case no. 2:17-cv-01782-JCM-VCF, be, and the
                5     same hereby is, DISMISSED without prejudice, for plaintiff’s failure to seek leave of the chief
                6     judge to file papers with the court.
                7            IT IS SO ORDERED.
                8            DATED May 7, 2019.
                9                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
